Citation Nr: 1823164	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-15 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pains.  

2.  Entitlement to service connection for residuals of a stroke.  

3.  Entitlement to service connection for a disability of the head.  

4.  Entitlement to service connection for a right arm disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from active duty training  (ACDUTRA) from January 1973 to June 1973 with the Army National Guard.  Thereafter, he was returned to state control as a member of the Army National Guard of the District of Columbia and was discharged in February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was certified to the Board by the RO in Baltimore, Maryland.

The Veteran testified at a hearing at the VA Central Office before the undersigned Veterans Law Judge of the Board (Central Office hearing) in June 2015.  A transcript of that hearing has been associated with the claims file.  

This case was previously remanded by the Board in June 2015 for additional development.  

During the pendency of this appeal, entitlement to service connection for cervical spine injury with C1-C2 fusion and entitlement to service connection for left upper extremity radiculopathy were granted by a December 2017 rating decision, thereby constituting a full grant of the benefits sought on appeal and thus, the issues of entitlement to service connection for a cervical spine disability and left arm disability are no longer in appellate status before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a disability manifested by chest pain, residuals of a stroke and a right arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the probative evidence of record demonstrates the Veteran's migraines are proximately due to his service-connected cervical spine disability.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for migraines (claimed as a disability of the head) are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in September 2011, December 2011, January 2012, March 2012 and June 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2017).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The probative evidence of record demonstrates that the Veteran has a current diagnosis of a disability affecting his head, diagnosed as migraines, and that his current disability is proximately due to his service-connected cervical spine disability.  The medical evidence of record reflects the Veteran's migraine headaches are related to his service-connected cervical spine.  The April 2014 VA examination reflects that the Veteran was diagnosed with migraines and the Veteran reported that he had episodic confusion which he interpreted as a "migraine" since his cervical surgery of 1973.  Although the April 2014 VA examiner discussed the Veteran's disabilities in the context of whether there was any VA negligence, he did explain in his opinion that the surgery performed on the cervical spine was responsible only for the left arm and face tingling as well as migraines.  In an August 2014 VA outpatient treatment report, the Veteran was diagnosed with chronic headaches, which were found to be likely triggered from neck spasm or pain.  

The probative medical records, taken together, at the very least places the evidence in a state of relative equipoise as to whether the disability affecting the Veteran's head, diagnosed as migraines, is proximately due to his service-connected cervical spine disability.  On this point, therefore, the Board must resolve doubt in the Veteran's favor and grant the claim for service connection for migraines.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for migraines (claimed as disability affecting the head), is granted.  


REMAND

Although VA examinations of the central nervous system, shoulder/arm and heart were provided in November 2017, the examiner failed to address the Veteran's lay statements and the relevant evidence of record indicating the Veteran had a current right arm disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the medical evidence indicates these disabilities may have been caused or aggravated by the Veteran's recently service-connected cervical spine disability.  Therefore, the claims for entitlement to service connection for a disability manifested by chest pain, residuals of a stroke and a right arm disability must be remanded to provide supplemental VA opinions regarding these matters.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding pertinent VA and private medical records the Veteran adequately identifies.  

2.  Upon receipt of all additional records, the claims folder and a copy of this remand are to be made available to and reviewed by an appropriate VA examiner, to determine the current nature and etiology of the Veteran's disability manifested by chest pain, residuals of a stroke and right arm disability.  The examination report is to contain a notation that the examiner reviewed the claims file, including the service treatment records and service personnel records discussed below.

Please review the following: 

(i).  September 2009, November 2011 and December 2011 private medical records demonstrating reports of numbness, tingling and weakness of the right upper extremity;

(ii).  A February 2012 VA outpatient treatment report demonstrating complaints of numbness in the hands and arms since the cervical fusion in 1973; and 

(iii).  A November 2011 private medical record demonstrating a diagnosis of right to mid-lower chest pain, probably neuromuscular in origin such as due to cervical spine arthritis.

The examiner is then asked to answer the following:  

(a).  Please specify whether there is a current diagnosis of a disability manifested by chest pain and/or a current diagnosis of a right arm disability?  Please comment on the findings in the medical records noted above.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disability manifested by chest pain, residuals of a stroke and/or right arm disability was caused OR aggravated by the Veteran's cervical spine disability.  

It is essential the examiner provide explanatory rationale for opinions on these determinative issues, citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinions are responsive to the determinative issues of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate the claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


